DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejections of the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-16 and 18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Tomaszewski, in view of Nozawa and Kordowski, fails to disclose the sheathing protruding from the lock plate is funnel-shaped. Tomaszewski depicts a cylindrical sheathing. The examiner can find no motivation to modify the sheathing by disclosed by Tomaszewski, in view of Nozawa and Kordowski, to be funnel shaped without use of impermissible hindsight and/or without destroying the intended structure taught by Tomaszewski.
Philippe, in view of Nozawa and Kordowski, also fails to disclose the sheathing protruding from the lock plate is funnel-shaped. Philippe depicts a cylindrical sheathing. The examiner can find no motivation to modify the sheathing by disclosed by Philippe, in view of Nozawa and Kordowski, to be funnel shaped without use of impermissible hindsight and/or without destroying the intended structure taught by Philippe.
In regards to claims 2-3, 5-16, and 18, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        	/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675